Citation Nr: 9913168	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
November 1978.

A November 1981 RO decision denied service connection for a 
psychiatric disability.  The veteran was notified of this 
determination in November 1981 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that determined there 
was no new and material evidence to reopen the claim.



FINDINGS OF FACT

1.  An unappealed November 1981 RO decision denied service 
connection for a psychiatric disability.

2.  Evidence submitted since the November 1981 RO decision is 
cumulative of evidence previously of record.


CONCLUSION OF LAW

The additional evidence submitted since the November 1981 RO 
rating decision, denying service connection for a psychiatric 
disability, is not new; the claim is not reopened; and the 
prior RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The unappealed November 1981 RO decision, denying service 
connection for a psychiatric disability, is final with the 
exception that the claimant may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The question 
now presented is whether new and material evidence has been 
submitted since the November 1981 RO decision to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran's paranoid 
schizophrenia had its onset in service).  For evidence to be 
new and material it must be of such significance that, alone 
or with the other evidence of record, it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the November 1981 RO 
decision consisted of statements from the veteran that he had 
psychiatric problems in service, including hallucinations; 
service medical records that did not show the presence of a 
psychiatric disability; and a summary of the veteran's VA 
hospitalization from March to May 1980 for treatment of 
paranoid schizophrenia and showing a history of this 
disability since around January 1980 following a suicide 
attempt by the veteran at that time while in jail.

Since the November 1981 RO decision, additional statements 
and testimony from the veteran and his mother have been 
received to the effect that the veteran's psychiatric 
problems, including hallucinations, had their onset in 
service.  This evidence, in large part, is repetitive of 
statements of the veteran of record in November 1981, and not 
new.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

Evidence submitted since the November 1981 RO decision also 
includes service personnel records that do not show the 
presence of a psychiatric disorder in service; private and VA 
medical records that do not show the presence of paranoid 
schizophrenia prior to January 1980 and do not link this 
condition to an incident of service; and documents from the 
Social Security Administration that show the veteran was 
found to be disabled, effective from May 1988, based 
primarily on paranoid schizophrenia.  This evidence is 
essentially similar to evidence of record in November 1981 
showing the presence of paranoid schizophrenia from around 
January 1980.  Hence, it is redundant and not new.  38 C.F.R. 
§ 3.156(a).

The Board notes that the record shows that the RO determined 
there was no new and material evidence to reopen the claim 
for service connection for a psychiatric disability prior to 
the decision of the U.S. Court of Appeals for the Federal 
Circuit holding that for evidence to be new and material it 
must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  Hodge, 155 F. 3d 1356.  
While a remand to apply 38 C.F.R. § 3.156(a) and Hodge might 
be deemed appropriate in this case, it is not because the 
recently submitted evidence is not new.  If it is not new, it 
cannot be new and material to reopen the claim.  Vargas-
Gonzalez v. West, No. 96-536 (U.S. Vet. App. Apr. 12, 1999).

As the evidence submitted with the veteran's application to 
reopen the claim for service connection for a psychiatric 
disability is not new, the claim is not reopened, and the 
November 1981 RO decision remains final.

The Board notes the testimony of the veteran and his mother, 
including testimony before the undersigned at a hearing in 
March 1999, to the effect that the veteran attempted suicide 
while in jail prior to his hospitalization in January 1980.  
The medical evidence of record, however, already shows that 
he was admitted for his first psychiatric hospitalization 
from the Monmouth County Jail to the Marlboro Psychiatric 
Hospital in Marlboro, New Jersey, in January 1980 because of 
a suicide attempt.  The veteran is advised that he may reopen 
the claim for service connection for a psychiatric disability 
at any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing treatment for a suicide 
attempt within the first post-service year or a medical 
report with an opinion linking his current psychiatric 
disability to an incident of service.  Robinette v. Brown, 8 
Vet. App. 69 (1995).




ORDER

The application to reopen the claim for service connection 
for a psychiatric disability is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

